         Case 8:19-cv-02334-PWG Document 13 Filed 12/06/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


INNOBRILLIANCE, LLC,

       Plaintiff,
                                                            Case No. 8:19-cv-02334-PWG
       v.

REKOR RECOGNITION SYSTEMS, INC.,

       Defendant.


            MOTION TO EXTEND TIME TO RESPOND TO THE COMPLAINT

       Defendant Rekor Recognition Systems, Inc. (“Rekor”), by and through its undersigned

counsel, hereby moves this Court for a thirty (30) day extension of time, up to and including

January 8, 2020, to answer or otherwise plead in response to Plaintiff InnoBrilliance, LLC’s

(“InnoBrilliance”) Complaint.

       In support of this motion, Rekor respectfully states:

       1.      Rekor was served with the Complaint on September 17, 2019.

       2.      Rekor’s response to the Complaint is currently due December 9, 2019.

       3.      This is the third request for an extension of time filed by Rekor.

       4.      The parties are currently in the process of discussing potential resolution of this

               case. Rekor believes that the interests of justice will be served by extending the

               response date by thirty (30) days in order to facilitate such discussion, while also

               providing sufficient time to investigate and respond to the Complaint.

       5.      Counsel for Rekor has contacted counsel for InnoBrilliance regarding this

               Motion, but was unable to obtain a response. InnoBrilliance has not opposed

               prior Motions to Extend Time to Respond to the Complaint.
         Case 8:19-cv-02334-PWG Document 13 Filed 12/06/19 Page 2 of 3



       For at least these reasons, Rekor respectfully moves this Court enter an Order granting a

thirty (30) day extension of time, up to and including January 8, 2020, for Rekor to answer or

otherwise plead in response to the InnoBrilliance’s Complaint.


DATED: December 6, 2019                      Respectfully submitted,

                                             /s/ Ali H.K. Tehrani___________
                                             Ali H.K. Tehrani, Bar No. 03949
                                             CROWELL & MORING LLP
                                             1001 Pennsylvania Avenue NW
                                             Washington, DC 20004-2595
                                             email: atehrani@crowell.com
                                             phone: 202-624-2797

                                             Counsel for Defendant
                                             Rekor Recognition Systems, Inc.




                                                2
         Case 8:19-cv-02334-PWG Document 13 Filed 12/06/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on December 6, 2019, the foregoing was filed

electronically with the Court, with notice of the filing generated and sent electronically via the

Court’s CM/ECF system.


                                             /s/ Ali H.K. Tehrani___________
                                             Ali H.K. Tehrani

                                             Counsel for Defendant
                                             Rekor Recognition Systems, Inc.
